Court of Appeal Number 04-15-00219-CV
                               Trial Court Number: 2014-CV-0393


DAVID GOAD                                        §              IN THE COUNTY COURT
          Plaintiff, Appellant.                   §
v.                                                §
                                                  §                                AT LAW
JAMIE OSBORNE                                     §
          Defendant, Appellee.                    §
                                                  §      GUADALUPE COUNTY, TEXAS


                  PLAINTIFF'S MOTION FOR FREE APPELLATE RECORD

     Plaintiff asks the trial court to order the clerk and the court reporter to prepare the^

      appellaie record at no cost to plaintiff.
                                                                                                   -   .




                                          A. Introduction


     1.    Plaintiff is David Goad; defendant is Jamie Osborne,                ■--, ■—t^    -zz   *-.

     2.    Plaintiff sued defendant for violation of civil rights, fraud, and conspiracy.   ^     - •;■

     3.    The court signed the Order of Dismissal on February 18. 2015. in favor of
defendant.


                                   B.   Argument & Authorities


     4.    A part) is entitled to a free appellate record if he establishes indigene) under Texas

Rule of Appellate Procedure 20.1 and the court finds that the appeal is not frivolous and that

the appellate record is necessary to decide the issues presented.        Tex. Civ. Prac. & Rem.

Codc§13.003(a)(2).



     5. The record will reflect that Plaintiff 1. has provided an IOLTA Certificate under


TRCP 145(c), the Fourth Court of Appeals has ruled plaintiff indigent. 2. Judge Linda Jones

waved the appeal bond on December 1 7. 2015. when plainti ff motioned lo proceed In Forma


Pauperis.     3. Judge Robin Dwyer slated in Court on February 18. 2015, that he understood

Judge Linda Jones order to mean that the plaintiff was indigent when plaintiff requested an

order to proceed In Forma Pauperis.
    6.    Plaintiff attaches his declaration of indigence to this motion and incorporates it by

reference to prove he is unable to pay the costs of the appeal because of his indigence.


    7.    Plaintiff seeks to appeal on the following issues: Fraud upon the Court.



    8.    This appeal is not frivolous because fraud was committed upon the court.


                                C.   Appellate Record Necessary



    9.    Plaintiff needs all   documents filed with the trial court. This includes those

documents that were filed by plaintiff beginning in September of 2014. Many of these

documents did not have a case number on them, because no number was issued until after a

court hearing on December 17, 2014.          Without these documents, the appeal cannot be

prosecuted.



     10. Plaintiff will request ;i complete reporter's record for this appeal.    The complete

reporter's record is necessary because plaintiff will show that the record reflects that fraud


was brought upon the court.



                                           1>. Rcuuesl



     11. For these reasons. Plaintiff asks the court to order the clerk and the court reporter to


prepare a free appellate record.



                                          E. Declaration


         I, David Goad, if requested to do so: could and would competently testify under oath,

based upon my personal knowledge, to the matters stated herein:
       I, David Goad am unable to pay the fees associated with this appeal. The facts noted

in this Motion are true and correct.


       I freely swear under the penalty of perjury under the laws of the United States of

America that my above statements are true and made to the best of my knowledge.




April 23, 2015                                Respectfully submitted and attested to.




                                             DAVID GOAD. Plaintiffpro s,
                                             1154 Rivertree Drive
                                             New Braunfels. Texas 78130
                                             830-515-205




                            CERTIFICATE OF SERVICE

      The undersigned certifies that on April 23, 2015, this PLAINTIFF'S MOTION FOR
FREE APPELLATE RECORD was served on all parties in accordance with Texas Rules of
Civil Procedure as set out herein below:



        Jeremy R. Sloan. Esq.
        16500 San Pedro., Suite 410
        San Antonio. Texas 78232
        U.S. Mail




                                                     David Goad
o
D
0
D
■H

0



ID
r-